—Judgment, Supreme Court, New York County (James Leff, J.), rendered April 14, 1994, convicting defendant, after a jury trial, of grand larceny *298in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s general, unelaborated objections did not preserve his appellate claims that the police officer should not have been allowed to testify regarding cab scams because he was not properly qualified as an expert on that subject, or regarding the whereabouts of the victims because such was hearsay (People v Balls, 69 NY2d 641), and we decline to review them in the interest of justice. If we were to review them, we would find that evidence of the victims’ whereabouts was not offered for its truth but only to show that the police officer made efforts to locate the victims (see, People v Smith, 212 AD2d 480, lv denied 85 NY2d 943), and that the officer’s qualifications on the subject of cab scams were satisfactorily established (see, People v Gordon, 202 AD2d 166, 167, lv denied 83 NY2d 911). The officer’s testimony did not imply defendant’s involvement in "cab scams” and was not extensive (see, People v Garcia, 83 NY2d 817, 819). Defendant’s claim that he was deprived of a fair trial due to certain of the prosecutor’s comments during summation is also unpreserved. Defendant failed to object or to seek further remedy after the only objection that was made was sustained and, in any event, the claim is without merit (see, People v Galloway, 54 NY2d 396). Concur — Sullivan, J. P., Milonas, Ellerin, Rubin and Kupferman, JJ.